t c memo united_states tax_court kaps warehouse inc petitioner v commissioner of internal revenue respondent docket no filed date d james manning for petitioner virginia l hamilton for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined deficiencies in petitioner's federal income taxes for its fiscal years ended date and in the respective amounts of dollar_figure and dollar_figure and accuracy-related_penalties for these years under sec_6662 in the respective amounts of dollar_figure and dollar_figure following concessions by petitioner the issues remaining for decision are whether respondent properly reallocated to petitioner dollar_figure for its fiscal_year ended date and dollar_figure for its fiscal_year ended date from three of its related entities pursuant to sec_482 and whether petitioner is liable for the accuracy-related_penalties pursuant to sec_6662 for both of the aforementioned fiscal years all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and the attached exhibits are incorporated herein by this reference kaps warehouse inc kaps warehouse inc an idaho corporation had its principal_place_of_business in blackfoot idaho at the time it filed its petition petitioner reports its income on the basis of a fiscal_year ending march it timely filed its corporate_income_tax returns for its fiscal years ended date fiscal_year and date fiscal_year petitioner is a wholesaler of automotive parts and supplies it was originally founded by o reed kirkham presently retired in as a jobber of automotive parts at all relevant times petitioner's operations comprising petitioner one other related wholesale warehouse and related retail stores each of the related entities to which petitioner sold merchandise was a separate legal entity petitioner also sold merchandise to unrelated entities during the years at issue petitioner's stockholders and their respective percentage ownership interests were as follows michael kirkham m kirkham --25 percent james kirkham j kirkham --25 percent linda sponenburgh l sponenburgh --25 percent and o reed and ruth kirkham o r and r kirkham --25 percent m kirkham j kirkham and l sponenburgh are the children of o r and r kirkham and william sponenburgh is the husband of l sponenburgh petitioner's related entities petitioner's related entities purchased approximately percent of their merchandise from petitioner the kirkham family formed kirkham auto parts service co kapsco an s_corporation in the early 1960's during the years at issue kapsco's shareholders and their respective percentage ownership interests were as follows o r kirkham--23 percent r in the terminology of the industry a jobber of automotive parts purchases automotive parts from a warehouse distributor or manufacturer and sells the parts to installers such as a service station or to retail stores which then sell the parts to the consumer kirkham--23 percent j kirkham--18 percent m kirkham--18 percent and l sponenburgh--18 percent at all relevant times kapsco was a going concern kapsco operated retail stores in fiscal_year and retail stores in fiscal_year kapsco's retail stores during those years were primarily located in eastern idaho and included the following blackfoot driggs idaho falls-- milligan idaho falls--park montpelier pocatello rigby shelley american falls and rexburg the retail stores were not separately incorporated in order to expand their sales base the kirkham family organized kaps automotive warehouse inc kaw in during the years at issue kaw's shareholders and their respective percentage ownership_interest were as follows petitioner--25 percent j kirkham--25 percent m kirkham--25 percent l sponenburgh--25 percent at all relevant times kaw was a going concern in kaw acquired nordling parts co of twin falls npc although kaw acquired percent of npc's stock npc's original income_tax returns for fiscal years and indicate that kaw owned only percent of npc's stock npc was kaw's jobber or retail store at all relevant times npc was a going concern during the years at issue the officers of petitioner kapsco npc and kaw were m kirkham--president j kirkham--vice president and w sponenburgh--secretary petitioner performed all accounting functions for itself kapsco npc and kaw volume discounts petitioner received from its suppliers petitioner received volume discounts from its suppliers the record does not indicate the amount of the volume discounts the effect the discounts had on petitioner's financial position or the sales volume petitioner had to maintain in order to obtain the volume discounts petitioner's sales and rebates extended to petitioner's related stores petitioner sold the same items to related and unrelated stores at the same price however petitioner gave rebates to certain of its related entities as follows amount kapsco stores idaho falls--park dollar_figure pocatello big_number big_number total rigby rexburg big_number npc big_number total big_number npc kaw amount dollar_figure big_number big_number petitioner did not give rebates to the unrelated stores the effect of the rebates was to lower petitioner's profits and increase the profits or lower the losses of the stores receiving the rebates the taxable_income of petitioner and the related entities before and after the rebates was as follows taxable_income taxable_income fiscal_year petitioner kapsco npc fiscal_year petitioner npc kaw before rebates dollar_figure big_number big_number big_number big_number big_number after rebates dollar_figure big_number big_number big_number big_number petitioner determined the amount of rebates at the end of each fiscal_year by giving consideration to its own taxable_income as well as that of the related entities the rebates were based neither on volume discounts petitioner received from its suppliers nor on the volume of sales petitioner made to the related entities indeed petitioner sold approximately the same quantity of merchandise to its related entities each year further there is nothing in the record to suggest that the rebates were tied to any benefits that petitioner received from the related stores the related stores' financial condition a kapsco kapsco's fiscal_year financial statements which included the financial results of individual retail stores reflected total shareholders' equity of dollar_figure and retained earnings_of dollar_figure in that year kapsco received from petitioner dollar_figure in rebates had there been no rebates in fiscal_year kapsco's total shareholders' equity would have been dollar_figure and retained earnings would have been dollar_figure at the end of fiscal_year kapsco had the following assets inventory dollar_figure accounts_receivable big_number cash in bank big_number total big_number at the end of fiscal_year kapsco's current liabilities totaled dollar_figure of which dollar_figure represented accounts_payable to petitioner had there been no rebates in fiscal_year kapsco's current liabilities would have totaled dollar_figure kapsco's shareholders reported the following amounts of taxable_income for on their respective form sec_1040 dollar_figure m kirkham big_number j kirkham l sponenburgh big_number o r and r kirkham big_number the record does not indicate the bases of these shareholders in their kapsco stock during the years at issue b kaw kaw's fiscal_year financial statement reported total shareholders' equity of dollar_figure and retained earnings_of dollar_figure in that year kaw received dollar_figure in rebates had there been no rebates in fiscal_year kaw's retained earnings would have been dollar_figure and kaw would have had a dollar_figure profit at the end of fiscal_year kaw had the following assets inventory dollar_figure accounts_receivable big_number cash in bank big_number total big_number at the end of fiscal_year kaw's current liabilities totaled dollar_figure of which dollar_figure represented accounts_payable to petitioner had there been no rebates kaw would have had current liabilities totaling dollar_figure c npc npc's financial statements for fiscal years and reported retained earnings_of approximately dollar_figure for each year during those fiscal years npc received rebates of dollar_figure and dollar_figure respectively npc had the following assets at the end of fiscal_year merchandise inventory dollar_figure accounts_receivable big_number cash in bank big_number total big_number at the end of fiscal_year npc had current liabilities totaling dollar_figure of which dollar_figure was accounts_payable to petitioner had there been no rebates npc would have had current liabilities totaling dollar_figure npc had the following assets at the end of fiscal_year merchandise inventory dollar_figure accounts_receivable big_number cash in bank big_number total big_number npc had current liabilities totaling dollar_figure at the end of said year of which dollar_figure was accounts_payable to petitioner had there been no rebate npc would have had current liabilities totaling dollar_figure petitioner's certified_public_accountant philip lamprecht of jordan co was petitioner's accountant mr lamprecht recommended the amount of the rebates to be given to each of petitioner's related stores in making his recommendations which was done after consulting m kirkham mr lamprecht considered the profitability of petitioner and its related entities he treated all the entities as one business operation in addition mr lamprecht analyzed the liquidity of each of the related stores and the related stores' ability to pay their receivables he took that ability into consideration in determining the amount of the rebate to be given to each store petitioner's bookkeeping petitioner and the related entities employed the accrual_method of accounting petitioner booked sales to both related and unrelated entities when the merchandise was delivered debiting accounts_receivable and crediting sales petitioner's related stores accounted for the delivery of petitioner's merchandise to the stores by crediting an account payable to petitioner and debiting purchases petitioner accounted for the rebates by crediting accounts_receivable and debiting sales thereby eliminating the amount of the rebate from accrued sales for federal_income_tax purposes petitioner's related stores to which the rebates were given accounted for the rebates by debiting their accounts_payable and crediting purchases petitioner kept track of the aging of receivables from unrelated stores through monthly computer reports ralph dunn petitioner's office manager reviewed the accounts_receivable aging sheets accounts that were not collected were sent to collection agencies mr dunn prepared the list of petitioner's accounts_receivable to be written off by each store and recommended the amount of writeoffs petitioner's officers reviewed the list of proposed writeoffs of accounts which was sent to mr lamprecht at the end of each year generally mr dunn's recommendations were accepted after petitioner wrote off the delinquent accounts from unrelated entities petitioner stopped selling merchandise to them petitioner did not keep records to reflect the aging of accounts_receivable from related stores nor did mr dunn recommend writeoffs for any of the related stores petitioner's federal_income_tax returns on its federal_income_tax returns for fiscal years and petitioner reported gross_sales of dollar_figure and dollar_figure respectively notice_of_deficiency in the notice_of_deficiency respondent determined that petitioner's gross_sales for fiscal years and were understated by dollar_figure and dollar_figure respectively on the basis of the rebates petitioner gave to its related entities respondent determined that the reduction of petitioner's income on account of the rebates was improper because the rebates were not at arm's length respondent also determined that petitioner was liable for the sec_6662 accuracy-related_penalties for both years at issue issue reallocation of income opinion we first consider respondent's reallocation of income to petitioner from three of its related entities pursuant to sec_482 for fiscal years and a relevant sec_482 law sec_482 grants the commissioner broad discretion to scrutinize transactions between commonly controlled taxpayers and to allocate items of income deductions and credits between them where necessary to prevent the evasion of taxes or to ensure the clear reflection of each taxpayer's income see eg paccar sec_482 provides in pertinent part as follows in any case of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such continued inc subs v commissioner 849_f2d_393 9th cir affg 85_tc_754 104_tc_424 102_tc_149 96_tc_226 inverworld inc v commissioner tcmemo_1996_301 supplemented by tcmemo_1997_ sec_482 is designed to prevent artificial distortion of the true net incomes of commonly controlled entities as this court has stated in order to prevent the artificial shifting_of_income from one related business to another sec_482 places a controlled_taxpayer on a parity with an uncontrolled taxpayer by determining according to the standard of an uncontrolled taxpayer the true net_income of a controlled_taxpayer thus income which has been artificially diverted to one member of a controlled_group but which in fact was earned by another member of the group may be allocated by the commissioner under sec_482 to the entity which really earned it citations omitted 55_tc_598 see also sec_1_482-1 income_tax regs an arm's-length standard is used to determine whether reallocations between controlled entities are necessary the continued distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations trades_or_businesses regulations provide a guide to identifying the true_taxable_income of each entity on the basis of the taxable_income that would have resulted had the entities been uncontrolled parties dealing at arm's length see sundstrand corp subs v commissioner supra pincite sec_1_482-1 income_tax regs the commissioner's determination as set forth in the notice_of_deficiency is presumptively correct the taxpayer has the burden of disproving that determination rule a 290_us_111 in meeting its burden the taxpayer must prove that it did not improperly utilize its control to shift income 95_tc_323 affd 961_f2d_1255 6th cir furthermore where the commissioner determines that an allocation under sec_482 is necessary to prevent either tax_evasion or the distortion of a taxpayer's income the determination must stand unless the taxpayer proves that the determination is unreasonable arbitrary or capricious 321_f2d_796 4th cir affg 39_tc_348 seagate tech inc consol subs v commissioner supra pincite sundstrand corp subs v commissioner supra pincite absent a showing of abuse_of_discretion the commissioner's sec_482 determination must be sustained sundstrand corp subs v commissioner supra 92_tc_525 affd 933_f2d_1084 2d cir whether respondent has exceeded his discretion is a question of fact in reviewing the reasonableness of respondent's determination the court focuses on the reasonableness of the result not on the details of the methodology used sundstrand corp subs v commissioner supra pincite in addition to proving that the deficiencies herein are arbitrary capricious or unreasonable petitioner has the burden of proving satisfaction of the arm's-length standard see 856_f2d_855 7th cir affg on this issue revg in part and remanding 84_tc_996 sec_1_482-1 income_tax regs provides the term controlled includes any kind of control direct or indirect whether legally enforceable and however exercisable or exercised it is the reality of the control which is decisive not its form or the mode of its exercise a presumption of control arises if income or deductions have been arbitrarily shifted the term controlled_taxpayer means any one of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests sec_1_482-1 income_tax regs the terms group and group of controlled taxpayers mean the organizations trades_or_businesses owned or controlled by the same interests sec_1_482-1 income_tax regs this court has described the requisite control under sec_482 as one of actual practical control rather than any particular percentage of stock ownership 54_tc_912 affd in part and revd in part 453_f2d_1144 2d cir the language of sec_482 is broad and sweeping and its application depends on a finding of either ownership or control 67_tc_911 42_tc_114 affd 358_f2d_342 6th cir b the parties' arguments respondent asserts that petitioner's income as reported on its fiscal_year and federal_income_tax returns was understated because petitioner gave preferential rebates to its related entities on the other hand petitioner argues that the rebates were proper primarily because the accounts_payable from the related entities were uncollectible for the reasons set forth below we agree with respondent c petitioner's controlled_group and the effect of the rebates although petitioner kapsco npc and kaw were each separate legal entities they were related and controlled directly or indirectly by the same kirkham family interests during the years at issue given the ownership and management structure of the entities petitioner and its related entities clearly made up a controlled_group of taxpayers for purposes of sec_482 petitioner supplied percent of its related entities' inventory petitioner's sales to these entities were therefore controlled sales for sec_482 purposes petitioner booked sales to both related and unrelated entities at the time the merchandise was delivered debiting its accounts_receivable and crediting its sales the related stores accounted for delivery of this merchandise as a purchase by crediting their accounts_payable to petitioner and debiting purchases all the accounting was performed by petitioner petitioner sold merchandise to all it customers both the related and unrelated stores at the same price however at the end of the year after petitioner reviewed the financial results of the entire operation of the controlled_group petitioner made rebates only to its related stores these rebates had the effect of lowering the cost of the merchandise sold to the entities receiving the rebates which in turn reduced petitioner's income and increased the incomes of the related stores petitioner gave preferential rebates totaling dollar_figure and dollar_figure in fiscal years and respectively petitioner accounted for these rebates by crediting accounts_receivable and debiting sales thereby eliminating the rebated sales from accrued sales for federal_income_tax purposes for the related entities the rebates were reflected as a debit in accounts_payable to petitioner and a credit to purchases respondent asserts and we agree that the price petitioner charged its related stores for merchandise sold was not at arm's length because of the rebates the overall effect of the rebates was to shift income from petitioner to its related entities because this shift of income resulted from controlled transactions that were not at arm's length petitioner and its related entities did not report their true taxable incomes as a consequence petitioner was able to reduce the correct amount of taxes it owed losses that could not advantageously be used by related entities in essence were shifted to benefit petitioner without the rebates both kapsco and npc would have had losses for federal_income_tax purposes which would have gone unused in the years at issue mr lamprecht claims that he reviewed the accounts_receivable due petitioner from the related entities and determined the amounts that were uncollectible according to mr lamprecht it was this uncollectible amount that determined the amount of the rebate further mr lamprecht claims the uncollectibility of the receivables justified petitioner's shifting reduction of income mr lamprecht testified that in determining the related entity's ability to pay he revalued the related entity's assets at the end of the fiscal_year on the basis of the amount that could be received if the entity were to be liquidated we believe this assumption to be flawed--none of the related entities were in fact liquidated and there is no evidence to suggest that a liquidation was contemplated rather the record indicates that each of the related entities was a going concern thus in our opinion mr lamprecht's determination as to the financial position of the related entities does not correctly reflect the entities' ability to pay their accounts_payable to petitioner we believe the rebates were made solely to reduce taxes for the kirkham family as a whole we are mindful that current tax law provides that in order for losses of an s_corporation such as kapsco to pass through to its shareholders the shareholders must have sufficient bases in their stock and debt to absorb the loss sec_1366 in the instant case there is no evidence that kapsco's shareholders had sufficient bases in to absorb kapsco's losses before the rebates it would appear that it was financially advantageous for the losses that otherwise would have gone to the kapsco shareholders the kirkham family to instead be used to reduce petitioner's income similarly before the rebates npc showed losses of dollar_figure and dollar_figure in fiscal years and respectively a review of npc's original federal_income_tax returns for those years indicates that these losses would have gone unused in the years at issue at the time npc's original returns were filed for fiscal years and it was reported that kaw owned percent of npc under these circumstances kaw could not have filed a consolidated_return with npc enabling some of npc's losses to be used against kaw's income sec_1501 sec_1504 thus npc's losses could not have been used to reduce any other taxable liability of the group subsequently during preparation for trial petitioner discovered the error in the original filing of the npc returns kaw in fact owned percent of npc d the rebated amounts were not bad_debts petitioner contends that the rebates were not an attempt to avoid income_taxation but rather because the rebates were given on the basis of the lack of collectibility of the accounts_receivable from the related entities the rebated amounts should be treated as bad_debts sec_166 provides a deduction for any debt that becomes worthless during the taxable_year the amount of the deduction for a bad_debt is limited to the taxpayer's adjusted_basis in the debt as provided in sec_1011 sec_166 92_tc_470 affd without published opinion 912_f2d_1466 5th cir whether and when a debt becomes worthless is determined by inspecting the facts and circumstances sec_1_166-2 income_tax regs assuming a debt is recoverable only in part the amount of such a debt charged off within the taxable_year is allowable as a deduction a debt will generally be considered worthless only when it can be reasonably expected that the debt is without possibility of future payment and legal action to enforce the debt would not result in satisfaction 20_tc_1069 the taxpayer bears the burden of proving that the debt had value at the beginning of the taxable_year and that it became worthless during and prior to the end of that year 46_tc_751 affd 387_f2d_420 8th cir in other words the taxpayer must demonstrate what part of the debt is worthless sec_1 a iii income_tax regs in the case of a partial writeoff of a bad_debt the question is whether the commissioner's discretion was abused 588_f2d_975 5th cir affg tcmemo_1976_209 here petitioner is claiming a partial worthlessness of the debts at issue that is the accounts_payable to petitioner were worthless to the extent of the rebates as discussed hereafter petitioner failed to prove that any portion of the accounts_payable to petitioner from its related entities was worthless and thus uncollectible kaw there is no evidence that kaw's accounts_payable to petitioner were partially worthless petitioner gave a dollar_figure rebate to kaw in fiscal_year in that year kaw had retained earnings_of dollar_figure before the rebate and dollar_figure after the rebate was in a profit position both before dollar_figure and after dollar_figure the rebate and had sufficient current_assets to cover its current liabilities ie it had sufficient short term liquidity in fiscal_year to cover the accounts_payable written off via the rebate clearly kaw's financial statements do not reflect that its accounts_payable to petitioner were uncollectible in the amount of the rebate rather in our opinion petitioner gave the rebate in order to shift income from itself to kaw where the income would be taxed at between to percent compared to petitioner's percent tax_rate kapsco there is no evidence that kapsco's accounts_payable to petitioner were partially worthless in fiscal_year petitioner gave rebates totaling dollar_figure to kapsco these rebates were given to four unincorporated kapsco units idaho falls--park pocatello rigby and rexburg because these particular entities did not have strong financial conditions mr lamprecht believed that the accounts_payable were uncollectible thereby justifying the rebates to kapsco however kapsco's financial statement reflects that it was capable of meeting its accounts_payable obligation it is irrelevant whether the financial condition of the four unincorporated stores to which the rebates were given had weak financial conditions rather the financial condition of kapsco is the financial condition that is pivotal in fiscal_year before the rebates were given kapsco had retained earnings_of dollar_figure total shareholders' equity of dollar_figure and a dollar_figure loss however evidence of operating losses without more does not establish worthlessness of a debt see 22_tc_959 the mere fact that losses exist or that an obligation will be difficult to collect does not determine worthlessness 56_tc_388 affd 478_f2d_731 8th cir we are satisfied that kapsco had sufficient liquidity at the end of fiscal_year to cover the written off accounts_receivable kapsco had a dollar_figure cushion of its current_assets over its current liabilities to pay its accounts_payable even before the rebates at issue accordingly petitioner has failed to prove that kapsco's accounts_payable were uncollectible npc there is no evidence that npc's accounts_payable to petitioner were partially worthless petitioner gave rebates of dollar_figure and dollar_figure in fiscal years and respectively to npc npc's financial condition was certainly the weakest of the three entities to which the rebates were given however even here petitioner has failed to provide any evidence that npc could not have paid the majority of its accounts_payable to petitioner before the rebates npc had net losses of dollar_figure in fiscal_year and dollar_figure in fiscal_year here again evidence of an operating loss is not sufficient to prove worthlessness when there are current_assets available to pay current debts even where a business is shown to be insolvent as its liabilities exceed its assets evidence of insolvency based on book figures does not necessarily establish worthlessness brimberry v commissioner supra pincite trinco indus inc v commissioner supra where an entity is still actively_engaged_in_business and has assets sufficient to pay off a greater part of the loan the debt is not considered worthless trinco indus inc v commissioner supra in npc's case it was still actively_engaged_in_business it appears that npc had sufficient current_assets to cover percent of total current payables to petitioner in fiscal_year and percent of total current payables in fiscal_year any arm's-length creditor of npc would not have been content to write off npc's accounts_payable owed to the creditor petitioner again has failed to provide sufficient evidence that its rebates to npc during the years at issue were based on bad_debts other evidence the record contains other evidence contradicting petitioner's argument that the writeoffs were worthless first petitioner kept detailed and monthly updated computer records of the aging of the unrelated entities' accounts_receivable mr dunn petitioner's office manager ultimately recommended to petitioner's accountant the accounts to be written off in contrast petitioner kept no records for the aging of accounts_receivable of its related entities and had no comparable procedure with respect to these debts petitioner did not consider the aging of its related entities' receivables to be a problem next the evidence of petitioner's sales to the related entities in the years following the rebates at issue belies petitioner's claims that the receivables were uncollectible petitioner admitted that if it wrote off an account of an unrelated party it would not continue to sell to that party in the next year but this has not been the case with petitioner's related entities petitioner continued selling to the related entities and in some instances it actually increased its sales to the related entities following the year of the rebate accordingly it would not appear that petitioner took seriously the uncollectible accounts from its related entities finally through the testimony of its accountant mr lamprecht petitioner stated its belief that its income was too high during both years at issue petitioner therefore attempted to reduce its taxable_income by extending the rebates in sum we hold that petitioner has failed to establish that the receivables at issue were bad_debts pursuant to sec_166 e petitioner was required to accrue sales income when all events had occurred that fixed the right to earn the income and the amount was determinable with reasonable accuracy petitioner further contends that it should not have to book each sale as income in the year the sale took place because the accounts_receivable from the related entities were uncollectible respondent argues that petitioner was required to accrue the sales income in the year_of_sale and that the accounts were collectible we agree with respondent the general_rule for the taxable years of inclusion of income appears in sec_451 sec_451 requires the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_1_451-1 income_tax regs provides that if the taxpayer is on the accrual basis the income must be included in income when all events have occurred that fix the right to receive such income and the amount thereof can be determined with reasonable accuracy the all-events test sec_446 provides taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books the accrual_method of accounting is one permissible method of computing taxable_income sec_446 sec_1 c ii income_tax regs provides accrual_method generally under an accrual_method income is to be included for the taxable_year when all the events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy the accrual_method does not focus on the time of payment or receipt but rather upon the time there is an obligation to pay or a right to receive see 476_us_593 292_us_182 petitioner an accrual_method taxpayer booked all its sales at the time the merchandise was shipped at that time petitioner had a legally enforceable right to receive payment for the merchandise at the end of the year petitioner decided the amount of rebates it would extend and reversed the sales entries thereby not accruing the sales income previously booked under the all- events test petitioner was required to accrue the income in the year the sales were made to its related entities petitioner failed to prove that the amounts were not collectible during the years at issue furthermore any uncertainty as to collection that would justify nonaccrual of income must be substantial and not simply technical see 430_f2d_679 9th cir affg tcmemo_1969_39 we thus conclude that petitioner has failed to prove any substantial uncertainty as to collection f conclusion the income petitioner reported on its federal_income_tax returns for fiscal years and did not clearly reflect its income petitioner was not justified in shifting income between itself and its related entities by granting the rebates petitioner essentially sold merchandise at non-arm's-length prices to its related entities and arbitrarily shifted income between itself and its related entities petitioner has failed to prove that respondent's determination was arbitrary capricious or unreasonable and petitioner sold goods at arm's-length prices to its related entities accordingly respondent properly reallocated income between petitioner and its related entities under sec_482 and we hold for respondent on this issue issue sec_6662 accuracy-related_penalties the second issue is whether petitioner is liable for the sec_6662 accuracy-related_penalties for fiscal years ended date and respondent contends that petitioner is liable for the penalties in connection with both petitioner's petitioner claims that it was forced to shift income among its related entities because it was a victim of competitive forces over which it had no control we are unpersuaded by petitioner's argument petitioner chose to operate its business under the existing market conditions petitioner cannot ignore the reality of the businesses it selected it was bound by the structure it chose improper extension of rebates to its related entities and petitioner's improper writedown of ending inventory for the years at issue although petitioner conceded the ending inventory issue petitioner argues that these penalties are inapplicable to both issues sec_6662 imposes a penalty equal to percent of the portion of an underpayment_of_tax that is attributable to any substantial_understatement of tax sec_6662 and b an understatement_of_tax is substantial in the case of a corporation when it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the amount of an understatement will be reduced if a taxpayer has substantial_authority for the way an item was treated or if the facts that affect the item's tax treatment are adequately disclosed in the return sec_6662 a taxpayer has the burden of proving that the commissioner's determination of an addition_to_tax is in error 79_tc_846 the accuracy-related_penalty does not apply to any portion of an underpayment if there was reasonable_cause for such portion and the taxpayer acted in good_faith sec_6664 such a determination is made by taking into account all facts and circumstances including the experience knowledge and education of the taxpayer and reliance on a professional tax adviser sec_1_6664-4 income_tax regs petitioner's income taxes for fiscal years and were substantially understated as a result of giving rebates to its related entities for which it has shown no economic justification other than to avoid taxation and writing down its ending inventory in the respective amounts of dollar_figure and dollar_figure in fiscal years and our discussion in issue leaves no doubt that petitioner had no reasonable basis or substantial_authority for its position of giving the rebates we will hereinafter discuss whether petitioner was justified in writing down its ending inventory petitioner maintained a perpetual inventory system on a daily basis purchase invoice amounts were plugged into petitioner's computer and sales were taken off on a daily sales sheet leaving an inventory balance each month if amounts sold were greater than purchases ending inventory would be lower than the previous month if amounts sold were less than purchases ending inventory would be higher than the previous month at yearend petitioner relied on its perpetual inventory system and took no physical inventory of goods on hand as new inventory was purchased petitioner updated its book inventory cost per unit on the basis of the most recent invoice price from suppliers petitioner had no significant amounts of obsolete inventory in stock in the years at issue if inventory became obsolete petitioner's suppliers would normally accept the inventory in exchange for different inventory petitioner's ending inventory was not written down because of obsolescence by writing down its ending inventory at the end of fiscal years and by dollar_figure and dollar_figure respectively petitioner reduced taxable_income by these amounts petitioner has failed to provide a valid reason for the writedowns mr dunn provided no reason to believe that the inventory balances on record as a result of the perpetual inventory system were inaccurate moreover mr lamprecht testified that one factor he relied upon to determine the ending inventory writedown was petitioner's high gross_profit_percentage compared to prior years however petitioner provided no evidence of how the writedown was established or the computations petitioner used petitioner was simply unable to demonstrate to us that ending inventory was understated on its books in sum there was no reasonable basis or substantial_authority for petitioner's positions with regard to the rebates or the inventory writedown there was also no disclosure on the returns of the relevant facts affecting the tax treatment of these items accordingly we hold that petitioner is liable for the sec_6662 penalties for substantial understatements of taxable_income in connection with the rebates to its related entities and the writedown of ending inventory for fiscal years and to reflect the foregoing and petitioner's concessions decision will be entered for respondent
